DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim 3, line 1, “the controller is further to:” should read, “the controller further:” and then the word “control” in line 2 should read, “controls”. 
	
	The same changes in wording should be applied to the other dependent claims as necessary. Applicant should carefully review the langue for each claim to ensure proper grammar is present.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-11 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mark et al., U.S. Patent Application Publication No. 2021/0197493, in view of Gibson et al., U.S. Patent Application Publication No. 2017/0297097.

With respect to claim 1, two terms are used in the claim, these being the “cage” and the “build envelope”, and they are relied upon to distinguish the claimed invention from the prior art.

The “cage” is represented as element 130 in applicant’s specification and the “build envelope” is represented as element 102.

As best understood, the “build envelope” (element 102) is essentially a theoretical term that encompasses all of the structures that are fabricated within a predefined space (a workspace). The “envelope” defines the boundaries of the “build” itself (e.g. See Figure 1B).

The “cage” represents a structure that is used to connect the supports together and encapsulates at least a portion of the fabricated part(s) of the object (e.g. See Figure 1B).

Mark et al. discloses a support structure surrounding an object whereby ribs connect to the object and the support structure (e.g. See Figure 4). Mark et al. clearly discloses “fabrication components” (e.g. See Figure 2 graphically depicting all of the system components that make up the overall fabrication system itself) and “a controller” (e.g. Figure 2, element 20). With regards to the controller making a part of a 3D object in a build envelope, Mark et al. depicts only one part within the envelope of the build, per se, which is the actual object, as opposed to multiple parts being fabricated, and therefore does not teach the multiple parts being fabricated in relative positions to one another with respect to an assembled object. Mark et al. does adequately disclose a “cage” of sorts by disclosing the utilization of element SH1.

    PNG
    media_image1.png
    623
    726
    media_image1.png
    Greyscale

In analogous art, Gibson et al. fabricating multiple “parts”, per se, wherein the parts may be fabricated in a manner such that their positions are relative to one another with respect to an overall object, per se (e.g. See Figure 16; specifically, the gears).

    PNG
    media_image2.png
    390
    359
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Gibson et al., that is, the inclusion of a feature whereby more than one part of an overall object can be fabricated simultaneously AND a feature whereby the multiple parts can also be fabricated in a manner that allows some portion of their final positioning with respect to the overall object to be realized at the time of fabrication, thereby providing a means by which the person could easily ascertain where parts would fit with other parts so that there would less overall confusion with respect to the overall completed objected if numerous similar parts are fabricated or if many parts of the overall object are fabricated simultaneously.

	
As per claims 3 and 4, clearly Mark et al.’s combined system further discloses the utilization of temporary supports, per se (e.g. See Mark et al., specifically element SS1 or the “honeycomb”).

	As per claim 5, Mark et al. discloses that the supports may be of different materials (e.g. ceramic; see Mark et al., specifically [0084]).

	As per claim 6, clearly Mark et al.’s combined system adequately discloses the controller controlling fabrication of the overall object, the cage, and the removable support through solidification of particles of build material (e.g. See Abstract of Mark et al.)

	As per claim 8, and as best understood, Mark et al.’s combined system adequately discloses the formation of a removable barrier, per se, (e.g. See Mark et al., raft separation layer, SL1, in Figure 4).

	As per claims 9 and 14, the rational as set forth above, with respect to the rejection of claim 1, is applied herein.

As per claim 10, the rational as set forth above, with respect to the rejection of claim 2, is applied herein.
	
As per claims 11 and 15, the rational as set forth above, with respect to the rejection of claims 3 and 5, is applied herein.


Allowable Subject Matter
Claims 7 and 12-13 are objected to as being dependent upon rejected base claims (3 and 10, respectively) but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 7 and 12, the prior art of record fails to teach or adequately suggest a 3D fabrication system possessing a feature whereby instructions are fabricated on the surface of the cage, the instructions pertaining to at least one of assembly of the parts, finishing of the parts, or both, in combination with the other claimed features and or limitations as claimed.

As per claim 13, the prior art of record fails to teach or adequately suggest determining the locations at which the parts are to be fabricated through implementation of an electrostatic simulation on the parts, in combination with the other claimed features and or limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/
Primary Patent Examiner, Art Unit 2119   
March 8, 2022
/RDH/